Rose, J.
This is an action to recover a commission of $500 for the sale of land. From a judgment on a verdict in favor of defendants, plaintiff has appealed.
The assignments of error are based on misconduct of a witness and of the jury. The evidence has not been preserved by a bill of exceptions, and without the evidence the merits of the assignments cannot be determined. What purports to be a bill of exceptions was filed in this court, but it was not allowed as *147such by the trial judge or authenticated by the clerk of the district court. It must therefore he disregarded on appeal. Dugger v. Smith, 94 Neb. 552; Gay v. Reynolds, 57 Neb. 194.
Apeirmed.